DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "baked food composition of claim 28" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation ""baked food composition of claim 29" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 21-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sawatzki et al (US 20070248649A1), hereinafter Sawatzki, in view of Lali et al., (US 20160340705A1), hereinafter Lali Eyal et al.  (US 20120264873A1) hereinafter Eyal and Catani et al (US 20120164420A1), hereinafter Catani.


Regarding claims 21-46, Sawatzki teaches a consumable composition for human consumption (carbohydrate mixture for foods as taught in Abstract and para 1) to provide a nutritive as well as prebiotic effect (abstract and para 18). 
Claim limitation “cello-oligosaccharides with a degree of polymerization (DP) from two to six and xylo-oligosaccharides with a DP from two to twelve, wherein the cello-oligosaccharides and the xylo-oligosaccharides form at least 50% w/w of the dry weight of the consumable composition”, is addressed by Sawatzki.
Sawatzki Para 13 teaches that “The carbohydrate mixtures according to the present invention may also consist exclusively of these two carbohydrate components A and B”  and para 17 teaches that carbohydrate mixture containing carbohydrate components A and B where A+B=100wt%, Carbohydrate A is up to 95% by weight and Carbohydrate B is 5-95% by weight of Carbohydrate component A+B. Further as taught by Sawatzki in para 14, carbohydrate component A consists of at least one monosaccharide or from at least one oligosaccharide. Oligosaccharides include  2-7 monosaccharide units, i.e., degree of polymerization (DP) of oligosaccharides in carbohydrate A is 2-7. (Para 14) and that can be “comprised of any arbitrary number of various monosaccharides and/or oligosaccharides” (para 14). Further, regarding the types of oligosaccharides, Sawatzki in Para 28 teaches that carbohydrate component A  can include xylo-oligosaccharides, cello-oligosaccharides, arabinoxylo-oligosaccharides. 

Based on the teaching of Sawatzki para 13, 14, 17 and 28, a carbohydrate mixture where the carbohydrate mixtures “consist exclusively of these two carbohydrate components A and B” (para 13) where  
carbohydrate component A can comprise any arbitrary number of various monosaccharides and/or oligosaccharides (para 14), i.e., inclusion of one or more monosaccharides and two or more oligosaccharides is taught by Sawatzki, which meets the limitations at least of claims 21-46; 
carbohydrate component A consists of one or more oligosaccharides including the claimed xylo-
oligosaccharides, cello-oligosaccharides, arabinoxylo-oligosaccharides (xylosaccharides with arabinose residue) (Para 28), which meets the limitation of types of saccharides and oligosaccharides as recited in claims 21-46; 
degree of polymerization (DP) of oligosaccharides in carbohydrate A is 1-7. (Para 14), which includes monosaccharides, disaccharides, trisaccharides, tetrasaccharides etc., which meets the limitation of DP as recited in claims 21, 43 and dependent claims  for both cello-oligosaccharides and xylo-oligosaccharides at least as recited in claims;
carbohydrate component A can be up to 95% by weight of the carbohydrate mixture) (Para  14), which includes the claimed total proportion of “at least 50% w/w of the dry weight of the consumable composition” at least as recited in claims 21-46;

Sawatzki teaches a carbohydrate mixture containing claimed oligosaccharides where the total proportion of such oligosaccharides in the consumable composition includes the claimed  proportion of “at least 50% w/w of the dry weight of the consumable composition” in para 14. Sawatzki further teaches varying the relative proportion of carbohydrates in the mixture (Para 17, 39, 42). The advantages of including cello- and xylo-oligosaccharides in a carbohydrate mixture not only include producing low calorie/ dietetic carbohydrate mixture (Abstract, para 1), but also to achieve a carbohydrate mixture with a prebiotic benefit by including “at least 80 wt.-% of the carbohydrates/ saccharides of the carbohydrate components A and B have a prebiotic effect” which “stimulate health-promoting microorganisms present in the natural flora of the large intestine” (abstract, para 1 and para 18 Sawatzki). Thus, Sawatzki teaches a consumable composition for dietetic foods comprising carbohydrates cello- and xylo-oligosaccharides wherein the relative proportion of such saccharides can be altered based at least on the dietetic and prebiotic effect desired (see abstract, par 1, 11, 13-14, 17-18, 28, 39, 42).
Sawatzki is silent regarding specific proportions of  “at least 5% w/w of cello-oligosaccharides” and “at least 5% w/w of xylo-oligosaccharides” as recited in claim 21 or similar limitations of “at least 10% w/w” OR “at least 30% w/w”  OR ranges of xylo or cello-oligosaccharides as recited in claims 23, 25, 27-31, 33 and 35.

However, at the time of the effective filing of the invention fractionation and isolation of oligosaccharides in the form of various cello- and xylo-saccharides from agricultural waste was well-known in the art as taught by Lali,  Eyal and Catani. 
Lali teaches multi-product extraction of xylo-oligosaccharides, cello-oligosaccharides, arabinoxylo-oligosaccharides from cellulose (Para 28, abstract, para 49) which can be isolated in substantially pure form specifically cello-oligosaccharides (Para 53), xylo-oligosaccharide (Para 52) and arabinoxylo-oligosaccharide (para 51) or other saccharides having a “well-defined molecular weight distributions and known characteristics” (Para 49). Thus, Lali teaches production and isolation of multiple soluble oligosaccharides as from cellulose for their utility as functional ingredients (Abstract, para 2, 28 and 49 and examples).
Eyal teaches of obtaining heterogenous sugar mixtures from “woody” or “lignocellulosic materials”  with varying proportions of saccharides including monosaccharides, disaccharides and oligosaccharides) were known as taught by prior art to Eyal (Abstract, para 42). Eyal in para 25, 27-29, teaches liquid or dry sugar syrups, comprising total sugars 15% and higher by weight, oligosaccharides of at least 4% and disaccharide content of at least 3% by weight (Para 30-32). Eyal teaches of saccharides that include pentoses (i.e., 5 carbon sugars including xylose, xylobiose or longer oligosaccharide, see para 31) and beta-bonded diglucose (such as, cellobiose as taught in Para 32). Further regarding varying the composition of said sugar syrups, Eyal teaches that specific mixtures of saccharides or sugars were obtained based on the “need for a defined mixture of sugars containing specific disaccharides and/or higher oligomers…”need” is defined by specific downstream application” (Para 50). Para 51-56 of Eyal provide some examples of such sugar mixtures and their respective components.
Catani teaches natural sweetener compositions with sweet taste and fewer calories than sugar(sucrose) (Abstract and para 5) and natural carrier substrates which include mono-saccharides and disaccharides where the disaccharides can be cellobiose and xylobiose (Para 3 and 33-35). Regarding the amount of carriers like cellobiose and xylobiose in a sweetener Catani teaches “a ratio of carrier/ substrate to plant based natural high intensity sweetening compound of from about 1:1 to about 99.9:0.1” (Para 37) where the proportion of plant based sweetener is “from about 0.01 wt. % to about 50 wt. %, based on the total weight of the composition” (Para 25). Thus based on Catani’s teaching carrier composition containing cellobiose or xylobiose can be present in an amount 0.01% and above in a sweetener composition to achieve a sweetness equal to sweetness of sugar/sucrose with a desirable calorie value in a sweetener such as “less than 2.5 kcals per teaspoon” and “less than 2 kcals per gram” as taught in Para 46 and 47 by Catani, which is less than half the calorie value of sucrose per gram.

To summarize
Sawatzki teaches a consumable composition for dietetic foods comprising carbohydrates cello- and xylo-oligosaccharides wherein the relative proportion of such saccharides can vary based at least on the dietetic and prebiotic effect desired (see abstract, par 1, 11, 13-14, 17-18, 28, 39, 42). 
Eyal  teaches obtaining heterogenous sugar mixtures from “woody” or “lignocellulosic materials”  with varying proportions of saccharides including monosaccharides, disaccharides and oligosaccharides. Eyal further teaches varying the relative proportion of mono, oligosaccharides and polysaccharides in carbohydrate mixtures based at least on the “need for a defined mixture of sugars containing specific disaccharides and/or higher oligomers…”need” is defined by specific downstream application” (Para 50). 
 Lali teaches production and isolation of multiple soluble oligosaccharides as from cellulose for their utility as functional ingredients (Abstract, para 2, 28 and 49 and examples).
Catani teaches inclusion of cello and xylo-saccharides, specifically mono and disaccharides cellobiose and /or xylobiose in amounts up to 99.9% in a carbohydrate/ sweetener composition where they serve as carrier/substrate for natural high intensity sweeteners to achieve sweetness equal to that of sucrose/sugar but for less than 2 kcals per gram or less than 2.5 kcals per teaspoon, which is less than half the calorie value of sucrose per gram (see para 3, 5, 25, 33-37 and 46-47).

Thus, the proportion of oligosaccharides including cello- and xylo-oligosaccharides and cellobiose and xylobiose in consumable compositions is a known results effective variable, related at least to the nutritive value of the carbohydrate mixture or saccharide syrup desired (Sawatzki, Eyal and Catani). For example, the greater the proportion of indigestible oligosaccharides like cello-,  xylo-, o and arabinoxylo-oligosaccharides (including disaccharides like cellobiose and xylobiose), the lower the calorie content and better prebiotic effect of the carbohydrate mixture.  
As relative proportion of cello-oligosaccharides, xylo-oligosaccharides, either alone or in combination with one or more other mono or oligosaccharides has been established as a results effective variable (as explained above), it would have been obvious to one of ordinary skill in art to modify Sawatzki so that consumable composition is a specific value/range, such as the claimed “at least 5% w/w of cello-oligosaccharides” and at least 5% w/w of xylo-oligosaccharides” (as recited in claim 21) OR “at least 10% w/w of xylo-oligosaccharides” (claim 28) or higher (Claim 33)  OR “at least 10% w/w of cello-oligosaccharides”  OR specific ratio of cello to xylo-oligosaccharides (as recited in claims 21-46) because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sawatzki so that the consumable carbohydrate composition contains the desired carbohydrate profile where proportion of cello-oligosaccharide and xylo-olgosaccharide is customized to the desired level.  The ordinary artisan would have been motivated to modify Sawatzki at least for the purpose of achieving a desired nutritive value for the carbohydrate mixture as taught by Sawatzki (Para 1 and 2). One would have been further motivated to modify the composition of said carbohydrate mixtures/ sugar syrups/sweetener compositions, based on the “need for a defined mixture of sugars containing specific disaccharides and/or higher oligomers…”need” is defined by specific downstream application” (Para 50 of Eyal) while maintaining the sweetness per measure equal to the sweetness of sugar/ sucrose (as taught by Catani , see para 3, 5, 25, 33-37 and specially 46 and 47).  
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II). Further, regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 


Regarding claims 28 and 32 and 44-46, Sawatzki as applied above in view of Lali,  Eyal and Catani teaches  consumable composition, comprising at least 10% w/w of the xylo-oligosaccharides (claim 28) and Cello-oligosaccharide (claim 32).

Regarding claims 29, Sawatzki as applied above to claim 21 teaches carbohydrate composition comprising xylo-oligosaccharides, cello-oligosaccharides, arabinoxylo-oligosaccharides (Para 28) and that the oligosaccharides include  2-7 monosaccharide units (Para 14), which includes disaccharides including xylobiose and cellobiose as claimed. Regarding the relative proportion of said disaccharides, see rejection of claims above especially Eyal and Catani where rationale and motivation for modifying the carbohydrate composition  especially to include cellobiose and xylobiose in desired proportions based at least on nutritive content or prebiotic value and “need” has already been addressed.

Regarding claim 25, Sawatzki as applied above teaches claimed limitation to carbohydrate. Sawatzki teaches that oligosaccharides include xylo-oligosaccharides, cello-oligosaccharides, arabinoxylo-oligosaccharides (Para 28), where arabinoxylo-oligosaccharides are a portion of the xylo-oligosaccharides that comprise arabinosyl residues.

Regarding claim 26-43, Sawatzki as applied above teaches a consumable composition of claim 21, comprising at least 30% w/w of xylo-oligosaccharides with a DP from two to five (see rejection of claim 21 above where degree of polymerization (DP) of oligosaccharides in carbohydrate A is 1-7. (Para 14), which includes monosaccharides, disaccharides, trisaccharides, tetrasaccharides etc., which meets the limitation of DP as recited in claims 21 and 27 for both cello-oligosaccharides and xylo-oligosaccharides at least as recited in claims 21 and 27.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding the relative proportion of ratio of the cello-oligosaccharides to the xylo-oligosaccharides where cello-oligosaccharide to 5-50%w/w and 5-90%w/w xylo-oligosaccharides. Claims  which depend from claims 21 and 44 respectively , limit cello-oligosaccharides to “about 10% to about 60% w/w” and xylo-oligosaccharides from  “ 5% to about 80% w/w”  . Similarly other claims 38 and 39  that limit the composition of claim 21 to comprise “at least 5% w/w trisaccharides” and claim 16 “at least 2% w/w tetrasaccharides” without limiting such trisaccharides or tetrasaccharides to either be cellulose based or xylose based or based on any other saccharide. However, based on claims 21 and its dependents as addressed above and now with respect to the relative proportions as recited in claims 22-43 and 44-46 for oligosaccharides, it appears that the applicant claims presence of both cello-oligosaccharides and xylo-oligosaccharides in a consumable composition in various relative proportions of said oligosaccharides. As relative proportion of cello-oligosaccharides, xylo-oligosaccharides, either alone or in combination with one or more other mono or oligosaccharides has been established as a results effective variable as explained and addressed in rejection above.
Further, since the applicant has not established the criticality of specific oligosaccharides and their relative proportions in the consumable composition and since these specific oligosaccharides in varying  relative proportions are in common use in consumable compositions in the art, it would have been obvious to one of ordinary skill in the art to use specific oligosaccharides in any relative proportions in the consumable composition As taught by Sawatzki in view of Eyal and Catani. Where patentability is said to be based upon particular chosen proportion or upon another variable recited in a claim, the applicant must show that the chosen proportions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05, I and II.


Regarding claims 13-14, Sawatzki as applied above teaches monosaccharides (see para 14 and 46) where monosaccharides comprise glucose, xylose, galactose, fucose, fructose, or any combination thereof (see para 46 for list of monosaccharides). 
Further, regarding the relative proportion of monosaccharides in the proportions recited in the form of “less than 20 % w/w”, the broadest reasonable interpretation is from “0% to 19.99% w/w” and from which it follows that the ingredients can be regarded as optional. Thus even if the prior art excluded all monosaccharides in a consumable composition , it would still address the limitation of claims 36-37. Also, see the rejection of claims above.

Regarding claim 40, consumable composition of claim 1, wherein the consumable composition is derived from an enzymatic digestion of a biomass. Claim recites the limitation of “derived from an enzymatic digestion of a biomass” It is noted that whereas claim 21 is a product claim, limitation of “derived from an enzymatic digestion of a biomass”, is a process limitation.  As such, claim 40 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. 
In the instant case Sawatzki as applied above, recognizes enzymatic digestion of cellulosic biomass (e.g., see para 45) and teaches of consumable composition comprising cello and xylo-oligosaccharides as recited in claim 21, which is an obvious variant of the product of claim 21, it meets the limitations of claim 40. To the extent claim 21 and 40 recite structural limitations, those have already been addressed in the rejection above.

Regarding claim 42, Sawatzki as applied above teaches a consumable composition comprising one or more oligosaccharides including cello-oligosaccharides and xylo-oligosaccharides or both as claimed.
Sawatzki is silent regarding the increase in sweetness when both cello and xylo-oligosaccharides are utilized as compared to “a sweetness of a control composition, and wherein the control composition comprises an identical amount of either the cello-oligosaccharides alone or the xylo-oligosaccharides alone as the consumable composition”. The recitation of ‘higher than a sweetness of a control composition, and wherein the control composition comprises an identical amount of either the cello-oligosaccharides alone or the xylo-oligosaccharides alone as the consumable composition’ is only a statement of the inherent properties of the ‘.product ’. The structure recited in Sawatzki as applied above is substantially to that of the claims, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Regarding claim 21 and 44, applied art to Sawatzki teaches a consumable carbohydrate composition, Eyal teaches sugar mixture and Catani teaches a natural sweetener. Regarding the limitation of replacement of “wherein the amount of the consumable composition is on a w/w basis at least 50% of the sum of other monosaccharides and disaccharides in the finished product w/w, and wherein the finished product has a comparable texture profile to a control product comprising only cane sugar as the sweetener component.”, see Sawatzki para 14, 17, Eyal para 27 where total sugar replacement is 15-50% by weight or higher and  Catani para 25, 35-37 and 46-47 where replacement of natural sugars with oligosaccharides is at least 50%. Further reference is made to Catani para 46-47 where sweetness of the composition is comparable to sucrose but less than 2 kcals per gram of the mixture, and can be used to replace sugar/sucrose by equal measure. Thus, prior art to Sawatzki in view of Eyal and Catani teaches replacing the high calorie sugars with oligosaccharide containing natural sugar mixtures that provide the sweetness profile and texture of sugar/sucrose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include oligosaccharides and monosaccharides as taught by Eyal and Catani in an amount in “the consumable composition is on a w/w basis at least 50% of the sum of other monosaccharides and disaccharides in the finished product”. The ordinary artisan would have been motivated to modify Sawatzki at least for the purpose of achieving a desired nutritive value for the carbohydrate mixture as taught by Sawatzki (Para 1 and 2). One would have been further motivated to modify the composition of said carbohydrate mixtures/ sugar syrups/sweetener compositions, based on the “need for a defined mixture of sugars containing specific disaccharides and/or higher oligomers, where ”need” is defined by specific downstream application” (Para 50 of Eyal) while maintaining the sweetness per measure equal to the sweetness of sugar/ sucrose (as taught by Catani , see para 3, 5, 25, 33-37 and specially 46 and 47).  

Further, regarding claim 43 and the limitation of “caramelization provided by the consumable composition in the finished product is comparable to a caramelization provided by the control composition” as recited in claim 43, applicant is referred to the rejection of claim 21, where the limitation of sweetener having similar properties as sucrose is taught. Regarding the intended use of heating or caramelization, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the prior art reference to Sawatzki as modified above in view of Eyal and Catani teach replacing sucrose partially with oligosaccharides as claimed to achieve better dietetic and health food which has texture and sweetness like sugar/sucrose (see Catani), hence the same rejection applies.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791